Citation Nr: 1106165	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES 

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1977 to August 
1995.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2008 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A bilateral foot disability was not manifest in service and 
is not otherwise attributable to service.  

2.  Degenerative disc disease of the lumbar spine is manifested 
by 40 degrees of forward flexion and 15 degrees of extension.  
She retains functional forward flexion better than 30 degrees.  

3.  Degenerative disc disease of the cervical spine is manifested 
by 40 degrees of forward flexion and 40 degrees of extension.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110,1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

2.  Degenerative disc disease of the lumbar spine is no more than 
20 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, DC 5242 (2010).

3.  Degenerative disc disease of the cervical spine is no more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DC 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in January 2008 and September 2008.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, appropriate examinations have 
been conducted for the appellant's rating claims.  We note that 
the VA examinations were adequate.  The examiner reviewed the 
history and established clinical findings.

The Board acknowledges that the appellant has not been afforded a 
VA examination in relation to her claim for service connection 
for a bilateral foot disability.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or symptoms 
and the veteran's service. The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, the appellant's service treatment records show a 
single notation of foot pain which was resolved.  Moreover, there 
were no post-service manifestations until several years following 
discharge and there is no credible evidence suggesting that the 
claimed disability was incurred in service.  For these reasons, 
the evidence does not indicate that the claimed disability may be 
related to active service such as to require an examination, even 
under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  No further assistance to the 
appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Service Connection 

The appellant has appealed the denial of service connection for a 
bilateral foot disability.  After review of the evidence, the 
Board finds against the claim.  

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disability was 
incurred while engaging in combat.  

Service treatment records reflect a February 1983 notation of 
left foot pain in the arch area of a week duration.  There was 
full range of motion, no swelling but tenderness in the arch when 
pressing.  Plantar ligament sprain was assessed.  Clinical 
evaluations in March 1977, January 1984, and November 1991 
revealed normal feet findings.  The May 1995 separation 
examination also revealed normal foot findings.  The appellant 
denied having or ever had foot trouble during the March 1977 and 
November 1991 examinations, and at the May 1995 separation 
examination.  

Post service treatments records note complaints of foot pain in 
October 2001.  At that time, x rays showed distal medial fracture 
of navicular on right foot not involving the talonavicular joint.  
An assessment of foot pain likely plantar fascitis was noted in 
July 2007.  In July 2007, the appellant reported a history of 
fracture of her right foot years ago.  Callous right foot 
inverted right forefoot from previous fracture in the area of the 
navicular was assessed.  An assessment of plantar fascitis was 
given in December 2007.  Foot pain, possible peripheral 
neuropathy vs fascitis was assessed in January 2008.  

Via various statements the appellant has related that she spent 
four years in Germany with foot problems and that her feet hurt 
continually.  She stated that she asked for consults but they 
always wanted to fix or try to fix the trouble there.  According 
to the appellant, had she not served in the military her feet 
would not have been hurting her like they do nor would she have 
big veins sitting on top of her feet.  She reported that she wore 
boots for 18 and a half years in service, ran physical training 
in boots and did strenuous road marches.  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he/she experiences 
at any time because this requires only personal knowledge as it 
comes to him/her through his/her senses.  Layno, 6 Vet. App. at 
470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  Here, we 
find that the appellant is competent to report foot pain but this 
testimony must be weighed against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  As explained below, we find the appellant's assertions 
that her foot disability is related to service are not credible 
and that the more probative evidence is against the claim.  

To the extent that the appellant attributes her bilateral foot 
disability to service, the Board finds that her assertions are 
not credible.  In this regard, we note that the appellant was 
seen for left foot pain in February 1983.  However, clinical 
evaluations in January 1984, November 1991 and May 1995 revealed 
normal findings of feet.  She also denied having or ever had foot 
trouble during these examinations to include her separation 
examination.  Clearly, her in service denials of ongoing problems 
are inconsistent with her current statements.  

Furthermore, post-service evidence is devoid of a showing of 
complaints or treatment related to the feet following active 
service until years thereafter.  In fact, it is shown that foot 
trouble was not reported until 2001.  The Board emphasizes the 
multi-year gap between discharge from active duty service (1995) 
and initial reported symptoms related to the feet in 
approximately 2001 (a 6 year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  We also note that the gap 
in time is consistent with the normal findings at separation and 
her denial of pertinent pathology at separation.  The Board is 
not presented with silence alone.  

To the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible.  We note that the 
appellant filed a VA disability compensation claim for service 
connection for several disabilities in September 1995 but did not 
claim service connection for a bilateral foot disability nor did 
she make any mention of any foot symptomatology.  This silence 
when otherwise speaking constitutes negative evidence.  We find 
it incredible that she would file a claim for other 
musculoskeletal disabilities and not for an ongoing foot 
disability if she were experiencing continuity.  

The Board finds that the appellant's assertions that her foot 
disability is related to service are not credible when weighed 
against the other evidence of record, including her own 
statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether competent evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).  We 
acknowledge that the appellant complained of foot pain in 
service.  However, such was single occurrence and it is shown 
that her foot trouble was acute and resolved.  In this regard, we 
note that she denied foot trouble thereafter in several 
examinations to include her separation examination and the 
examinations were normal.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a bilateral foot 
disability, such is not attributable to service.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Ratings 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disabilities have not significantly changed and a uniform 
rating is warranted.  

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C .F.R. § 4.59.

The appellant's degenerative disc disease of the cervical and 
lumbar spine are rated under DC 5242.  Under the general rating 
formula for diseases and injuries of the spine, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent rating is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire thoracolumbar 
spine; and 100 percent for unfavorable ankylosis of the entire 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be separately evaluated 
under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 

The appellant's spine disability could potentially be evaluated 
under Diagnostic Code 5243 evaluating intervertebral disc 
syndrome.  Under this rating criteria, the evaluation of 
intervertebral disc syndrome (preoperatively or postoperatively) 
is to be made either on the total duration of incapacitating 
episodes over the past 12 months.  

When rating based on incapacitating episodes, if there are 
incapacitating episodes having a total duration of at least one 
week but less than two week during the past 12 months, a minimum 
10 percent rating is warranted.  If there are incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months, a 20 percent rating is 
warranted.  If there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks during 
the past 12 months, a 40 percent rating is warranted.  If there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a maximum 60 percent rating 
is warranted. 38 C.F.R. § 4.71a (2010).

Note 1 to 38 C.F.R. § 4.71a, DC 5243 provides that an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 to DC 5243 provides that when rating on the basis of 
chronic manifestations, the orthopedic disabilities will be rated 
under the most appropriate orthopedic diagnostic code or codes 
and the evaluation of neurologic disabilities will be done 
separately using the most appropriate neurologic diagnostic code 
or codes.

Lumbar Spine 

The appellant has appealed the denial of a rating higher than 20 
percent disabling for degenerative disc disease of the lumbar 
spine.  The current rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  Consideration 
is also given to additional limitation on repetition related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also 
consistent with forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  To warrant a 
higher rating for degenerative disc disease of the lumbar spine 
the evidence must show the functional equivalent of forward 
flexion of the thoracolumbar spine limited to 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  See 
Deluca, supra.  A higher evaluation may also be based upon the 
frequency and duration of incapacitating episodes.

Here, the evidence shows that low back pain that radiates into 
her legs was noted in December 2007.  In January 2008, the 
appellant complained of low back pain at a level of 6.  The 
appellant was afforded a VA compensation and pension examination 
in March 2008.  During this examination, she reported increased 
low back pain and stiffness.  The pain was reported as constant 
and daily, and as sharp and throbbing.  She reported flare ups 
with a pain level of 7 out of 10 and that during a flare up she 
cannot do anything but sit and rest until the pain resolves.
She denied loss of weight, fever, malaise, dizziness, visual 
disturbances, numbness, weakness, bladder and/or bowel 
complaints.  She walked with the assistance of a cane due to the 
arthritis in her right knee but not due to her back pain.  

The appellant worked as a clerk and reported that she worked 40 
hours a week.  She reported that she was absent from work for 
about three days in the last 12 months.  The lumbar spine was 
normal.  The limbs were normal.  She walked with a slight forward 
bending of the trunk due to the pain in the right knee.  The gait 
was antalgic due to the pain in the right knee.  The curvatures 
of the spine were normal.  

Examination of the lumbar spine revealed forward flexion 0 to 40 
degrees out of 90 degrees, extension 0 to 15 degrees out of 30 
degrees, left and right lateral flexion 0 to 20 degrees out of 30 
degrees, and left and right lateral rotation 0 to 20 degrees out 
of 30 degrees.  She appeared to be in pain on forward flexion 
from beginning to the end and extension from beginning to the 
end.  There were no additional limitations noted due to fatigue, 
weakness, lack of endurance and incoordination.  Tenderness was 
noted on palpation in midline and over the lumbosacral paraspinal 
muscles, right more than left.  No paraspinal muscle spasms were 
noted.  There was also no muscle spasms or guarding severe enough 
to result in abnormal gait, abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  

Examination further revealed no sensory deficit.  There was no 
muscular atrophy, muscle tone was normal and motor strength was 
grade 5/5 in all four extremities.  Lasegue's sign was 0 to 80 
degrees bilaterally.  X-rays revealed an impression of mild 
degenerative changes within the lumbar spine.  Degenerative joint 
disease of the lumbar spine and degenerative disk disease at L5-
S1 was diagnosed.  

The examiner reported that there was pain on repeated use in the 
lumbar spine.  In the lumbar spine, forward flexion was limited 
by 50 degrees, extension was limited by 15 degrees, right and 
left lateral flexions were limited by 10 degrees, and right and 
left rotations were limited by 10 degrees from the normal range 
due to the pain, repeated 3 times. 

The appellant stated in July 2008 that she woke up at night 
because of low back pain.  She indicated that she cannot sleep or 
has to sleep in a chair.  

Based on the evidence above, the Board finds against the claim.  
In this regard, the evidence shows that she retains functional 
forward flexion of the thoracolumbar spine greater than 30 
degrees.  See Deluca, supra.  There is also no favorable 
ankylosis of the entire thoracolumbar spine.  To warrant an 
increased rating the evidence must show the functional equivalent 
of forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
Here, there is no showing of such.  At most, the evidence shows 
forward flexion limited to 40 degrees.  For definitional 
purposes, ankylosis is a fixation of the joint.  Here, the 
evidence shows forward flexion limited by 50 degrees, extension 
by 15 degrees, right and left lateral flexions limited by 10 
degrees, and right and left rotations limited by 10 degrees from 
the normal range.  Given the ranges of motion reported above, a 
higher rating is not warranted on the basis of ankylosis.  As 
such, these findings do not justify a higher rating.  

The Board has certainly considered any functional loss of motion 
due to other factors, to include pain.  Here, there was some 
evidence of pain on motion from beginning to end.  However, even 
when considering pain the appellant retains functional use 
greater than 30 degrees.  The lay and medical evidence 
establishes that her remaining functional forward flexion is 
greater than 30 degrees even when accounting for pain.  Even 
though there was pain from beginning to end point, the examiner 
was clear that there was no additional limitation due to any 
Deluca factors.  Stated differently, pain did not limit flexion 
to 30 degrees or less.  

The Board notes that the appellant is competent to report that 
her disability is worse than evaluated.  The Board acknowledges 
the appellant's contentions that her disability is more severe 
than evaluated to include her reports of pain and stiffness.  We 
also acknowledge her contentions that during a flare up she 
cannot do anything but sit and rest until the pain resolves.  The 
Board accepts that the appellant has functional impairment, pain, 
and pain on motion.  See DeLuca.  We also find her reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 20 percent 
rating for degenerative disc disease of the lumbar spine is 
appropriate and no more.  

The Board has considered other appropriate diagnostic codes 
particularly diagnostic Code 5243 Intervertebral disc syndrome.  
In this regard, the Board notes that the appellant has reported 
missing work three days during a 12 month period.  However, there 
is no evidence of incapacitating episodes.  Neither the lay or 
medical evidence suggests that there has been physician 
prescribed bed rest.  In light of the lack of evidence 
demonstrating any episodes requiring bed rest prescribed by a 
physician and treatment by a physician for IVDS, and indeed, in 
light of the lack any assertion on the part of the appellant that 
the criteria for incapacitating episodes have been met, the Board 
finds that a higher rating under the Formula for Rating IVDS 
Based on Incapacitating Episodes is not warranted.

Accordingly, a rating higher than 20 percent disabling for 
degenerative disc disease of the lumbar spine is not warranted.

Cervical Spine 

The appellant has appealed the denial of a rating higher 10 
percent disabling for degenerative disc disease of the cervical 
spine.  The current rating contemplates periarticular pathology 
productive of painful motion. 38 C.F.R. § 4.59.  Consideration is 
also given to additional limitation on repetition related to 
pain, fatigue, incoordination, weakness or lack of endurance.  
DeLuca, supra, 8 Vet. App. 202.  To warrant a higher rating the 
evidence must show the functional equivalent of forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A higher evaluation may also be based upon the 
frequency and duration of incapacitating episodes.

The evidence shows that the appellant was afforded a VA 
compensation and pension examination in March 2008.  During this 
examination, she reported increased neck pain and stiffness.  The 
pain was reported as constant and daily, and as sharp and 
throbbing.  She reported flare ups with a pain level of 6 out of 
10 and that during a flare up she cannot do anything but sit and 
rest until the pain resolves.  She denied loss of weight, fever, 
malaise, dizziness, visual disturbances, numbness, weakness, 
bladder and/or bowel complaints.  She walked with the assistance 
of a cane due to the arthritis in her right knee but not due to 
her neck pain.  

The appellant worked as a clerk and reported that she worked 40 
hours a week.  It was noted that she was absent from work for 
about three days in the last 12 months.  The cervical spine was 
normal.  The limbs were normal.  She walked with a slight forward 
bending of the trunk due to the pain in the right knee.  The gait 
was antalgic due to the pain in the right knee.  The curvatures 
of the spine were normal.  
Examination of the cervical spine revealed forward flexion 0 to 
40 degrees out of 45 degrees, extension 0 to 40 degrees out of 45 
degrees, left and right lateral flexion 0 to 30 degrees out of 45 
degrees, and left and right lateral rotation 0 to 40 degrees out 
of 80 degrees.  The spine was painful on motion from beginning to 
the end during the right and left lateral rotation movements and 
in the last 10 degrees of extension.  There was no additional 
limitations noted due to fatigue, weakness, lack of endurance and 
incoordination.  There was no showing of muscle spasms or 
tenderness.  There was also no muscle spasms or guarding severe 
enough to result in abnormal gait, abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  

Examination further revealed no sensory deficit.  There was no 
muscular atrophy, muscle tone was normal and motor strength was 
grade 5/5 in all four extremities.  Lasegue's sign was 0 to 80 
degrees bilaterally.  X-rays revealed minimal findings without 
evidence of an acute process.  Degenerative disk disease of the 
cervical spine was diagnosed.  The examiner reported that there 
was pain on repeated use in the cervical spine.  In the cervical 
spine, forward flexion was limited by 5 degrees, extension was 
limited by 5 degrees, right and left lateral flexions were 
limited by 15 degrees, and right and left rotations were limited 
by 40 degrees from the normal range due to the pain, repeated 3 
times.  

The appellant stated in July 2008 that she woke up at night 
because of pain.  She indicated that she cannot sleep or has to 
sleep in a chair.  

Based on the evidence presented, the Board finds against the 
claim.  In this regard, we note that the record is devoid of a 
showing of the functional equivalent of forward flexion of the 
cervical spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  At 
most, the evidence revealed forward flexion was limited by 5 
degrees, extension was limited by 5 degrees, right and left 
lateral flexions were limited by 15 degrees, and right and left 
rotations were limited by 40 degrees from the normal range due to 
the pain.  Examination also revealed there were no muscle spasms 
or guarding severe enough to result in abnormal gait, abnormal 
spinal contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  These findings do not justify a higher rating.  

The Board notes that the appellant is competent to report that 
her disability is worse than evaluated.  The Board acknowledges 
the appellant's contentions that her disability is more severe 
than evaluated to include her reports of pain and stiffness.  We 
also acknowledge her contentions that during a flare up she 
cannot do anything but sit and rest until the pain resolves.  The 
Board accepts that the appellant has functional impairment, pain, 
and pain on motion.  See DeLuca.  We also find her reports of 
symptomatology to be credible.  However, neither the lay nor 
medical evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that the currently assigned 10 percent 
rating for degenerative disc disease of the cervical spine is 
appropriate and no more.  

The Board has considered other appropriate diagnostic codes 
particularly diagnostic Code 5243 Intervertebral disc syndrome.  
In this regard, the Board notes that the appellant has reported 
missing work three days during a 12 month period.  However, there 
is no evidence of incapacitating episodes.  Neither the lay or 
medical evidence suggests that there has been physician 
prescribed bed rest.  In light of the lack of evidence 
demonstrating any episodes requiring bed rest prescribed by a 
physician and treatment by a physician for IVDS, and indeed, in 
light of the lack any assertion on the part of the appellant that 
the criteria for incapacitating episodes have been met, the Board 
finds that a higher rating under the Formula for Rating IVDS 
Based on Incapacitating Episodes is not warranted.

The Board also finds no basis for assignment of separate rating 
for neurologic manifestations of the appellant's cervical spine 
disability.  The evidence shows essentially normal objective 
findings during the period in question.  Indeed, examination 
revealed no sensory deficit, there was no muscular atrophy, 
muscle tone was normal and motor strength was grade 5/5 in all 
four extremities.  Lasegue's sign was 0 to 80 degrees 
bilaterally.  No other evidence objectively demonstrates 
neurologic manifestations of the cervical spine disability on 
appeal. As such, there is no basis for assignment of a separate 
rating for neurologic symptoms.

Accordingly, a rating higher than 10 percent disabling for 
degenerative disc disease of the cervical spine is not warranted.

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for her 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

Degenerative disc disease of the lumbar spine is no more than 20 
percent disabling.  

Degenerative disc disease of the cervical spine is no more than 
10 percent disabling.  

Service connection for a bilateral foot disability is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


